— Order unanimously affirmed without costs. Memorandum: Supreme Court properly exercised its discretion in concluding that plaintiff failed to show that "special circumstances” existed to warrant additional disclosure from defendant’s medical expert (CPLR 3101 [d] [1] [iii]; Siegel, NY Prac § 348A [2d ed 1991]; cf., Rosario v General Motors Corp., 148 AD2d 108; Brandes v Pettibone, Inc., 62 AD2d 1133). (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Quash Subpoena.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.